      Case 4:17-cv-01892-HSG Document 396-1 Filed 09/24/20 Page 1 of 3



 1   BRIAN D. BOYLE (S.B. #126576)
     bboyle@omm.com
 2   MEAGHAN VERGOW (admitted Pro Hac Vice)
     mvergow@omm.com
 3   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 4   Washington, DC 20006-4061
     Telephone: +1 202 383 5300
 5   Facsimile: +1 202 383 5414
 6   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 8   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 9   Facsimile:    +1 415 984 8701
10   Attorneys for Defendants
     BlackRock Institutional Trust Company, N.A.; BlackRock,
11   Inc.; the BlackRock, Inc. Retirement Committee; the
     Investment Committee of the Retirement Committee; the
12   Administrative Committee of the Retirement Committee;
     Catherine Bolz; Chip Castille; Paige Dickow; Daniel A.
13   Dunay; Jeffrey A. Smith; Anne Ackerley; Nancy Everett;
     Joseph Feliciani, Jr.; Ann Marie Petach; Michael
14   Fredericks; Corin Frost; Daniel Gamba; Kevin Holt; Chris
     Jones; Philippe Matsumoto; John Perlowski; Andy
15   Phillips; Kurt Schansinger; Tom Skrobe; Amy Engel;
     Management Development & Compensation Committee of
16   the BlackRock, Inc. Board of Directors; Kathleen Nedl;
     Marc Comerchero; Joel Davies; John Davis; Milan Lint;
17   and Laraine McKinnon
18
                                  UNITED STATES DISTRICT COURT
19
                               NORTHERN DISTRICT OF CALIFORNIA
20

21
     Charles Baird and Lauren Slayton, as             Case No. 17-cv-01892-HSG
22   individuals, and on behalf of all others
     similarly situated, and on behalf of the         [PROPOSED] ORDER GRANTING
23   BlackRock Retirement Savings Plan,               DEFENDANTS’ MOTION FOR
                                                      SUMMARY JUDGMENT
24                          Plaintiffs,

25          v.

26   BlackRock Institutional Trust Company, N.A.
     et al.,
27
                            Defendants.
28
                                                                  [PROPOSED] ORDER GRANTING
                                                            DEFENDANTS’ MOTION FOR SUMMARY
                                                                     JUDGMENT;17-CV-01892-HSG
     Case 4:17-cv-01892-HSG Document 396-1 Filed 09/24/20 Page 2 of 3



 1   A Motion for Summary Judgment (“the motion”) filed by defendants BlackRock Institutional

 2   Trust Company, N.A. (“BTC”); BlackRock, Inc.; the BlackRock, Inc. Retirement Committee; the

 3   Investment Committee of the Retirement Committee; the Administrative Committee of the

 4   Retirement Committee; Catherine Bolz; Chip Castille; Paige Dickow; Daniel A. Dunay; Jeffrey

 5   A. Smith; Anne Ackerley; Nancy Everett; Joseph Feliciani, Jr.; Ann Marie Petach; Michael

 6   Fredericks; Corin Frost; Daniel Gamba; Kevin Holt; Chris Jones; Philippe Matsumoto; John

 7   Perlowski; Andy Phillips; Kurt Schansinger; Tom Skrobe; Amy Engel; Management

 8   Development & Compensation Committee of the BlackRock, Inc. Board of Directors; Kathleen

 9   Nedl; Marc Comerchero; Joel Davies; John Davis; Milan Lint; and Laraine McKinnon came on

10   hearing before this Court on December 10, 2020. Having considered the motion, together with all

11   papers filed in support of and in opposition to the motion, the argument of counsel, and all other

12   matters properly before the Court, and for good cause appearing, the Court finds that defendants

13   are entitled to summary judgment:

14      •   on all prohibited transaction claims (Counts II, III & IX) to the extent premised on

15          transactions occurring before April 5, 2011 because they are time-barred by ERISA’s six-

16          year statute of repose, 29 U.S.C. § 1113(1);

17      •   on all prohibited transactions claims (Counts II, III, & IX) because undisputed evidence

18          establishes the application of ERISA prohibited transaction exemptions to the Plan’s

19          investment in BlackRock funds and BlackRock’s receipt of securities lending

20          compensation in connection with the same;

21      •   on all claims for breach of fiduciary duty with respect to the selection and monitoring of

22          Plan investments (Count I) because plaintiffs lack evidence from which a reasonable

23          factfinder could conclude that defendants engaged in an imprudent or disloyal process;

24      •   on all claims for breach of fiduciary duty with respect to the selection and monitoring of

25          Plan investments (Count I) because plaintiffs lack evidence from which a reasonable

26          factfinder could conclude that the challenged investment options were objectively

27          imprudent or that Plan’s investment in them caused any losses;

28
                                                                      [PROPOSED] ORDER GRANTING
                                                                DEFENDANTS’ MOTION FOR SUMMARY
                                                                         JUDGMENT;17-CV-01892-HSG
                                                    -1-
     Case 4:17-cv-01892-HSG Document 396-1 Filed 09/24/20 Page 3 of 3



 1      •   on all claims for breach of fiduciary duty with respect to the disclosure of fees (Count V)

 2          because plaintiffs lack evidence from which a reasonable factfinder could conclude that

 3          the Plan’s fee disclosures to participants were deficient or otherwise in violation of law;

 4      •   on all claims against individual members of the Plan’s fiduciary committees (Counts I, II,

 5          III, V, VI, & VII) because plaintiffs lack evidence from which a reasonable factfinder

 6          could conclude that those individuals breached any fiduciary duties;

 7      •   on all claims with respect to BTC’s management of securities lending cash collateral

 8          (Count VIII) because plaintiffs lack evidence from which a reasonable factfinder could

 9          conclude that BTC’s management of the cash collateral violated applicable guidelines or

10          caused any loss to the Plan; and

11      •   on all claims for failure to monitor other fiduciaries (Count VI) and co-fiduciary liability

12          (Counts VII & X) because these claims derive entirely from the foregoing alleged

13          breaches of fiduciary duties and prohibited transactions, and thus plaintiffs lack evidence

14          from which a reasonable factfinder could find in their favor.

15

16   and hereby GRANTS the motion in its entirety.

17

18   IT IS SO ORDERED.

19

20   Dated: _____________________                          _____________________________
                                                           HON. HAYWOOD S. GILLIAM, JR.
21

22

23

24

25

26

27

28
                                                                       [PROPOSED] ORDER GRANTING
                                                     -2-         DEFENDANTS’ MOTION FOR SUMMARY
                                                                          JUDGMENT;17-CV-01892-HSG
